DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an antibacterial article, classified in C03C 21/002.
II. Claims 13-25, drawn to an antibacterial article, classified in C03C 2204/02.
III. Claims 26-40, drawn to a method of treating an article, classified in C03B 27/00.
The inventions are independent or distinct, each from the other because:
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product such as a glass with a depth of compression that is less than depth of silver layer. 
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product such as a glass with a surface variation in Ag2O that is greater than 0.5 mol%. 
I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as in a combination where the compressive stress depth is less than the silver concentration depth.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John McGroarty on 08 September 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (US 2014/0370302).
	As to claims 1, 2, 5, 6, and 10, Amin et al. teaches comparative examples 1C, 2B and 3B which were all made in an identical manner.  See paragraphs [0094], [0097] and [0098].  Because these examples are made from the same glass and are treated in an identical manner, they are presumed to possess the same properties.  These comparative examples describe a glass having a silver layer (i.e., a second depth) extending to a depth of approximately 3.5 µm (see CE 2B, Figure 2) and a depth of compressive layer, DOL (i.e., a first depth), of 37.2942 µm (see Table 3, CE 3B).  Thus, the silver depth of layer (second depth) is less than the compressive 2O concentration at 40 nm that is less than the Ag2O concentration at 200 nm.  See Figure 2.

    PNG
    media_image1.png
    792
    907
    media_image1.png
    Greyscale








	

As to claims 3 and 4, Amin et al. discloses applying an antireflection coating or an anti-fingerprint (i.e., smudge resistant) coating in paragraph [0088].
	The properties of instant claims 7-9 are presumed to be inherent to the glass of the comparative examples 1C, 2B and 3B because the glass is otherwise identical to the presently claimed glass.
	The limitations of instant claims 11 and 12 can be found in Amin et al. in paragraph [0088].

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borelli et al. (US 2012/0034435).
2O concentration at 40 nm that is less than the Ag2O concentration at 200 nm.
Borrelli et al. discloses in paragraph [0068]: 
There is minimal impact on the compressive stress using the 2-step method, because the depth of the Ag ion exchange into the glass in the second step is so shallow, the compressive stress of the glass, which was chemically strengthened in a first step by ion-exchange of larger ions, typically potassium or larger alkali metal ions, for smaller ions in the glass as prepared, typically sodium and lithium ions, the compressive stress of the glass is not measurably affected. [Emphasis added]

This is interpreted to indicate that the compressive stress layer (first depth) is deeper than the silver exchange layer (second depth). 
	As to claims 3 and 4, Borrelli et al. teaches the addition of an anti-fingerprint (i.e., smudge resistant) coating in paragraph [0061].
The properties of instant claims 7-9 are presumed to be inherent to the glass of Borrelli et al. because the glass is otherwise identical to the presently claimed glass.
	The limitations of instant claims 11 and 12 can be found in Borrelli et al. in paragraph [0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al. as applied to claiom 1 above.
Borrelli et al. anticipates claim 1 for the reasons recited above.  Borrelli et al. further discloses that the glass has a compressive stress in excess of 600 MPa.  See paragraph [0070].  This range overlaps the range recited in claim 5.  Borrelli et al. differs from claims 5 and 6 by failing to disclose the depth of compression.
However, Borrelli et al. discloses that the depth of silver exchange is shallow, such as less than 20 µm, as compared to the depth of compression.  See paragraphs [0012] and [0068].  This suggests that the depth of compression is greater than 20 µm, which overlaps the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the glass of Borrelli et al. with a depth of compression of greater than 20 µm because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0123091 teaches a glass having a Ag2O concentration at 40 nm that is less than the Ag2O concentration at 200 nm.  See Figure 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784